Exhibit 10.8
Booking.com Holding BV
Rembrandt Square Office
Herengracht 597
1017 CE Amsterdam
[bookinglogoa03.gif]



Employment contract


The undersigned,


Booking.com Holding B.V., domiciled at Amsterdam at Herengracht 597, 1017 CE,
hereinafter referred to as “Booking.com Holding”, and


Name:    Gillian Tans




hereinafter referred to as “the employee”,




Whereas:


•
The employee has been employed with (predecessors of) Booking.com Holding B.V.
as from 02nd December 2002.



•
The employee has been appointed as Statutory Director (Bestuurder) of
Booking.com Holding B.V. as from 29th July 2013.



•
By letter of 3rd June 2013 it was confirmed to the employee that she will be
employed by Booking.com Holding as per 1st July 2013.



•
The employee agrees to continue employment with Booking.com Holding B.V. subject
to the terms and conditions set forth herein.





declare that they are establishing an employment contract under the following
conditions:




1    Employment


1.1    Function
The employee will hold the position of COO & President.


1.2    Duration
The contract of employment is for an indefinite period.


1.3
The contract of employment will expire without the requirement for any prior
notice when the Employee reaches the official retirement age at the time.


1.4    Notice period
The employee and Booking.com Holding must utilize a notice period as specified
in the Handbook Booking.com The Netherlands.




2    Remuneration for employment


2.1    Salary
The gross monthly salary amounts to EUR 23.148,15 based on a 40 hourly working
week.


2.2    Commuting costs reimbursement
Commuting costs will be reimbursed on the basis of EUR 0,19 per kilometer with a
maximum of € 200, - per month (see also article 4.5 Handbook Booking.com BV).


2.3    Holiday payment
The period over which the holiday payment is calculated runs from 1 June of the
last year through and including 31 May of the current year. The amount of the
holiday payment is calculated on the basis of 8% of the gross salary that is
received in the time period of this calculation. Payment takes place along with
the salary in May or with the final settlement upon termination of the
employment contract.






--------------------------------------------------------------------------------

Exhibit 10.8
Booking.com Holding BV
Rembrandt Square Office
Herengracht 597
1017 CE Amsterdam
[bookinglogoa03.gif]



2.4    Pension
With Booking.com the employee has the possibility to participate in the pension
scheme in accordance with the chapter on personal benefits as outlined in the
Handbook Booking.com BV.




3
Office hours



3.1    Working hours
The normal working hours are 40 per week spread over 5 working days.


3.2
The function of the employee may necessitate working additional hours outside
the core hours specified in article 3.1 above, including weekends and evenings
as the needs of the role dictate. This has been taken into account in
determining the employee’s salary and therefor the employee is not entitled to
receive any additional payment of compensation for overtime.




4
Holiday



4.1    Holiday days
Per calendar year the employee has a right to 26 holiday days, retaining her
salary, with a full employment contract.


4.2    Purchase or sale of holiday days
The employee with a full employment contract, can either purchase or sell a
maximum of 5 extra holidays at the applicable salary.




5
Work regulations and (PCLN) policies



The work regulations as set out in the Handbook Booking.com and all other
regulations and policies as provided by Booking.com (including any priceline.com
policies which may be declared applicable by Booking.com) to the employee apply
to this employment contract. The Handbook, the regulations and the policies may
be amended from time to time and insofar required by law, after consultation
with the works council, whereas changes made in this manner are binding for all
employees.




6
Obligation of confidentiality



6.1     
The employee acknowledges that strict confidentiality is imposed upon her, both
prior to and following termination of the present employment contract, relating
to all data and particulars about Booking.com – or its affiliated companies – of
which the employee knows or should know the confidential nature, including
without limitation client data (hotels, affiliate partners, visitors of
website), financial data, statistical data and key figures of Booking.com, names
and details of employees. This obligation of confidentiality also applies to the
data and particulars of relations and clients of the employer, including without
limitation financial data, statistical data, key figures and contractual terms
and conditions.


6.2
The employee is not permitted in any way to copy or to hold or keep in her
possession any software, documents, databases, correspondence or copies thereof,
which she has obtained within the framework of her duties, except if and insofar
and for as long as she requires them in order to carry out her duties. The
employee is at least obliged to immediately provide the employer with
afore-mentioned software, documents, databases and correspondence or copies
thereof on first demand of the employer, and when failing such a demand no later
than the day of termination of the employment contract, or when the employee is
suspended or placed on leave of absence on full pay, regardless of the reason.
The afore-mentioned applies regardless of how the information is stored, i.e. it
also includes (copies of) computer files, software et cetera.




7    Non-competition and non-solicitation


7.1    Non-competition and non-solicitation




--------------------------------------------------------------------------------

Exhibit 10.8
Booking.com Holding BV
Rembrandt Square Office
Herengracht 597
1017 CE Amsterdam
[bookinglogoa03.gif]

During the term of the employee’s employment and for a period of one (1) year
following termination of employment, the employee is not permitted without
Booking.com Holding B.V.’s prior written consent:


I     in any manner whatsoever, directly or indirectly, paid or unpaid, to carry
on, operate or be working for or otherwise be concerned or engaged in or
involved with, or have any other interest or investment in (except as the holder
of securities traded on a recognized stock exchange) any person, institution,
business or company which is (directly or indirectly) competitive with or in the
same or similar field as the business conducted by Booking.com Holding B.V. or
its subsidiaries or affiliates (together “Booking.com”), including for example,
but not limited to:


Expedia (including any of its affiliated companies, for instance, Hotels.com,
Venere, Hotwire);
Orbitz (including any of its affiliated companies, for instance, HotelClub,
ebookers);
Travelocity (including any of its affiliated companies, for instance,
lastminute.com);
local direct competitors such as, but not limited to, HRS, easytobook,
lookingforbooking, Hotelopia, Laterooms, Hotel.de (or any of their affiliated
companies);
the on-line travel search businesses of Yahoo! or Google;
travel meta search websites, such as Tripadvisor.com or Trivago.com; and
Emertra (including any of its affiliated companies, for instance, ostrovok.ru);
and
“affiliate” (distribution) partners of Booking.com.


II     directly or indirectly, to (a) solicit, recruit or hire to work for the
employee or any organization with which the employee is connected or associated,
any employees of Booking.com or any persons who, within two (2) years of such
solicitation, recruitment or hire, have worked for Booking.com or (b) solicit or
encourage any employees of Booking.com to leave the services of Booking.com.


III    directly or indirectly, solicit, attempt to solicit, assist in
soliciting, accept or facilitate the acceptance of the business of firms that,
or individuals who, were clients, customers or other business relations of
Booking.com at the time of termination, or at any time during the two (2) year
period preceding termination.


IV    in relation to any contract or arrangement which Booking.com has with any
supplier for the supply of goods and services, for the duration of such contract
or arrangement, directly or indirectly, interfere with the supply of such goods
or services from any supplier, nor, directly or indirectly, induce any supplier
to cease or decline to supply such goods or services to Booking.com.


7.2    
On violation of the above mentioned non-competition and non-solicitation clause,
the employee forfeits a penalty of EUR 5,000 in favour of Booking.com for each
violation, as well as a penalty equal to EUR 1,000 for each day the violation
continues after announcement of the discovery thereof by Booking.com, without
prejudice to Booking.com right to claim full compensation. In accordance with
section 7:650 subsection 6 this penalty clause deviates from the provisions in
section 7:650 subsections 3, 4 and 5.
7.3    
The employee requires the prior written consent of Booking.com Holding insofar
the employee wishes to (directly or indirectly and whether paid or unpaid)
conduct, execute or perform certain activities or duties for the benefit of
herself and/or any third party or carry on, be engaged in, participate in, be
involved in or have any interest in any project, business, enterprise, company
or partnership of which the employee knows, should know or could reasonable
assume that the employee should request Booking.com Holding’s prior approval or
at least inform Booking.com Holding of. When requesting approval, the employee
will inform Booking.com Holding of all relevant information to make a balanced
decision (including all such reasonably requested information). Insofar
Booking.com Holding has approved, the employee agrees that the activities will
not be to the detriment of (i) her performance as may be expected from the
employee by Booking.com Holding, and (ii) the business (operations), reputation
or good standing of Booking.com Holding.




8    Severance


In case Booking.com Holding wishes to terminate the employment contract with the
employee and this termination is not in any respect related to the employee’s
behaviour which would normally constitute a reason for a dismissal for cause
within the meaning of article 7:678 BW, but to other circumstances instead, for
example, but not limited to, termination of the company, merger, take over,
restructuring, a fundamental change in the strategy of the company (whether or
not as a consequence of changes of the employee’s direct report), incompabilité
d’humeurs, a radical change in the organisational structure of otherwise which
has direct consequences for the content of the position and/of the activities of
the employee and the way she has to perform, Booking.com Holding will, apart
from the agreed notice period, pay a compensation to the employee which equals
the amount of one annual base salary including holiday




--------------------------------------------------------------------------------

Exhibit 10.8
Booking.com Holding BV
Rembrandt Square Office
Herengracht 597
1017 CE Amsterdam
[bookinglogoa03.gif]

allowance and to be increased with the last target bonus, this bonus with a
maximum of one annual base salary including holiday allowance.




9    Sidelines


9.1
Without Booking.com Holding’s prior written consent, the employee will not
perform any other work for pay during the employee’s employment term, nor will
the employee, alone or with others, directly or indirectly, establish or conduct
a business that is competitive with Booking.com Holding’s business, whatever its
form, or take any financial interest in or perform work for such business,
whether or not for consideration.


9.2
During the term of the employment contract, the employee must refrain from
undertaking of holding any sidelines of additional posts, such as committee work
managerial of other activities for organisations of an idealistic, cultural,
sporting, political of other nature, whether or not for consideration, without
Booking.com Holding’s prior written consent.




10    Return of Property


Upon termination of the employment contract, the employee shall immediately
return to Booking.com Holding all property belonging to Booking.com Holding,
including materials, documents and information copied in any form whatsoever.




11    Intellectual an Industrial property Rights


11.1
All intellectual property rights, including but not limited to patent rights,
design rights, copyrights and neighbouring rights, database rights, trademark
rights, chip rights, trade name rights and know how, ensuing, during or after
this employment contract, in the Netherlands of abroad, from the work performed
by the employee under this employment contract (collectively: ‘Intellectual
Property Rights’) will exclusively vest in Booking.com Holding.


11.2
Insofar as any Intellectual Property Rights are not vested in Booking.com
Holding by operation of law, the employee covenants that the employee, at first
request of Booking.com Holding, will transfer to Booking.com Holding and,
insofar as possible, hereby transfers those rights to Booking.com Holding, which
transfer is hereby accepted by Booking.com Holding.


11.3
Insofar as any Intellectual Property Rights are not capable of being transferred
from the employee to Booking.com Holding, the employee hereby grants Booking.com
Holding the exclusive, royalty free, worldwide, perpetual rights, with he right
to grant sublicenses, to use the Intellectual Property Rights in the broadest
way, which right is hereby accepted by Booking.com Holding.


11.4
Insofar as any personal rights vest in the employee, and insofar as permitted by
law, the employee hereby waives all of the employee’s personal rights,
including, without limitation, the right to have one’s name stated pursuant to
the Dutch Copyright act 1912 (‘Auteurswet 1912’).


11.5
The employee shall promptly disclose all works, inventions, information,
Intellectual Property Rights and other results from the work performed by the
employee under this employment contract to Booking.com Holding.


11.6
The employee shall upon Booking.com Holding’s request, during or after this
employment contract, perform all acts that may be necessary in order to record
the Intellectual Property Rights in the name of Booking.com Holding with any
competent authority in the world. Reasonable costs thereof will be borne by
Booking.com Holding.


11.7




--------------------------------------------------------------------------------

Exhibit 10.8
Booking.com Holding BV
Rembrandt Square Office
Herengracht 597
1017 CE Amsterdam
[bookinglogoa03.gif]

In case the employee, for any reason, is unable to provide the cooperation in
accordance with article 11.2 and 11.6, the employee hereby grants Booking.com
Holding irrevocable power of attorney to represent the employee with respect to
the assignment and registration of Intellectual Property Rights referred to in
article 11.2 and 11.6.


11.8
The employee acknowledges that the employee’s salary includes reasonable
compensation for the loss of intellectual and industrial property rights.




12    Final stipulations


12.1    
The laws of the Netherlands apply to this contract.


12.2    
This contract contains all obligations of both parties toward each other and
takes the place of all prior contracts, negotiations, promises and
correspondence. Every change in any stipulation of this contract is only binding
if agreed between parties in writing.


12.3    
By signing this contract, the employees explicitly agrees and acknowledges to
have received, read and understood the terms and conditions of his/her
employment, the applicable policies and regulations (including the handbook) and
agrees to observe, adhere to and comply with the terms and conditions of this
contract and the applicable policies and regulations (as may be amended from
time to time).


Thus agreed and signed in duplicate in Amsterdam.






/s/ Darren Huston
/s/ Gillian Tans

...........................................……………………….
...........................................................................
On behalf of Booking.com Holding B.V.
Gillian Tans

Darren Huston






19/2/2015
Date.....................................................................
Date ...................................................................





